Title: To Thomas Jefferson from Robert Smith, 19 December 1806
From: Smith, Robert
To: Jefferson, Thomas


                        
                             Sir
                     
                     Navy Dept. 19th Decr 1806
                        
                        Agreeably to your request I have the honor of herewith transmitting to you the statement of the Accountant of
                            the Navy, shewing the sums of money that have been expended on the Navy Yard & Marine Barracks at the city of Washington.
                            
                  I have the honor to be very respectfully Sir yr  ob S
                        
                            Rt Smith
                            
                        
                        
                            
                            
                         A Statement of the amount expended on the Navy Yard, and on the Marine Barracks, at Washington.
                            Navy Yard.
                            Expended as per accts. settled, &
                            accts. exhibited and now on
                            file at this office   
                           215,444:31
                            
                        Marine Barracks.
                            Expended as per accounts settled,
                            and accounts exhibited and
                            now on file at this office.   28,910:13½
                        
                        
                            Navy Department. Accountant’s Office,
                     December 19. 1806.
                     Thos Turner.
                        
                    